DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 12/27/21.
Claims 1, 3, 13, and 15 are amended;
Claims 2, 4, 5, 14, 16, and 17 are canceled; and
Claims 1, 3, 6-13, 15, and 18-21 are currently pending.
Claim Objections
The previous objection to claim 17 has been withdrawn in view of cancellation of the claim in the amendment filed on 12/27/21.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-13, 15, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gauggel et al. (US PG Pub 2007/0091960 A1) in view of Ikuta (US PG Pub 2011/0027924 A1).
Regarding claim 1, Gauggel discloses a vertical cavity surface emitting laser (100 comprising a plurality of VCSEL elements 120/140/160, Fig. 1a, [0050]) comprising: 
a substrate (101, Fig. 1a, [0050]); 
a lower reflective layer (103, Fig. 1a, [0050]) disposed on the substrate; 
a laser cavity (Fig. 1a) including an active layer (104, Fig. 1a, [0050]) and disposed on the lower reflective layer; an oxide layer (106, Fig. 1a, [0050]) disposed on the laser cavity; 
an upper reflective layer (105, Fig. 1a, [0050]) disposed on the oxide layer; 
a plurality of first holes (see annotated Fig. 1a below) formed in the upper reflective layer and the oxide layer; and 
an upper electrode (107, Fig. 1a, [0051]) disposed on inner sides of the plurality of first holes and disposed on the upper reflective layer (see annotated Fig. 1a below),

wherein the oxide layer includes a plurality of light emitting regions (106A of each of the VCSEL elements 120/140/160, Fig. 1a, [0050]) spaced apart from each other,
wherein the upper electrode includes a plurality of second holes (see annotated Fig. 1a above) overlapping the plurality of light emitting regions in a vertical direction (Second Holes overlapping the light emitting regions 106A vertically, Fig. 1a below),
wherein the plurality of first holes are disposed to surround each of the light emitting regions and each of the second holes in a plan view (see annotated Fig. 1a below),
except for regions of the oxide layer in which the first holes are formed, the remaining regions thereof are connected to each other (the oxide layers 106 are not shared among the VCSEL elements 120/140/160, see annotated Fig. 1a below), and 
except for regions of the upper reflective layer in which the first holes are formed, the remaining regions thereof are connected to each other (the upper reflective layer 105 are not shared among the VCSEL elements 120/140/160, see annotated Fig. 1a below).

    PNG
    media_image1.png
    480
    739
    media_image1.png
    Greyscale

Gauggel does not disclose the insulating layer includes a first insulating portion disposed in the plurality of first holes and a second insulating portion overlapping the plurality of light emitting regions, wherein the second insulating portion is disposed on the second holes and spaced away from the first insulating portion, wherein the upper electrode is entirely electrically connected to the upper reflective layer in a region which does not overlap the first insulating region and the second insulating region.
Ikuta discloses the insulating layer (190, FIG. 1A, [0092]) includes a first insulating portion (see FIG. 1A below) disposed in the plurality of first holes (see FIG. 1A below) and a second insulating portion (see FIG. 1A below) overlapping the plurality of light emitting regions, wherein the second insulating portion is disposed on the second holes and spaced away from the first insulating portion (see FIG. 1A), wherein the upper electrode (170, FIG. 1A, [0044]) is entirely electrically connected to the upper 

    PNG
    media_image2.png
    512
    637
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Gauggel with the insulating layer having the first insulating portion disposed in the plurality of first holes and the second insulating portion overlapping the plurality of light emitting regions in the second holes spaced away from the first insulating portion and the upper electrode entirely electrically connected to the upper reflective layer in the region which does not overlap the first and second insulating portions as taught by Ikuta in order to 
Regarding claim 3, Gauggel discloses an area of each of the plurality of second holes is greater than an area of each of the light emitting regions (an opening of the Second Holes is slightly wider than the light emitting regions 106A, see annotated Fig. 1a above).
Regarding claim 6, Gauggel discloses the oxide layer includes a plurality of oxidation regions (oxidized regions of 106 surrounding 106A, Fig. 1a) which surround the light emitting regions.
Regarding claim 7, Gauggel discloses the plurality of oxidation regions have shapes corresponding to shapes of the first holes (Fig. 1a).
Regarding claim 8, Gauggel discloses each of the light emitting regions is surrounded by the plurality of oxidation regions (106A are surrounded by the oxidized regions 106, Fig. 1a).
Regarding claim 9, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses an area of the upper electrode covers a majority of an area of the laser cavity (Fig. 1a) except the area ranging from 65% to 85% of the area of the laser cavity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper electrode of the combination with an area ranging from 65% to 85% of the area of the laser cavity in order to maximize reflection of non-emitting part of the VCSEL, since it has been held that where the general conditions of a claim are 
Regarding claim 10, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except an area of each of the plurality of first holes ranges from 0.1% to 50% of an area of each of the light emitting regions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of first holes and the light emitting regions of the combination with an area of the plurality of first holes ranging from 0.1% to 50% of the area of the light emitting regions in order to obtain desired interference pattern between adjacent light emitting regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 11, Gauggel discloses each of the first holes has at least one shape among a cross shape, a polygonal shape, a circular shape, and a radial shape (a polygonal shape, Fig. 1c).

Claims 12, 13, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauggel et al. and Ikuta as applied to claim 1 above, and further in view of Choquette et al. (US PG Pub 2001/0050934 A1).
Regarding claims 12-13, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except a capping layer disposed on the oxide layer, wherein a proportion of aluminum in the capping layer is less than a proportion of 
Regarding claim 15, Gauggel discloses an area of each of the plurality of second holes is greater than an area of each of the through holes (an opening of the Second Holes is slightly wider than the light emitting regions 106A, see annotated Fig. 1a above).
Regarding claim 18, the combination has disclosed the VCSEL outlined in the rejection to claim 13 above except a diameter of each of the first holes being less than a diameter of each of the through holes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first holes and the through holes of Gauggel with a diameter of each of the first holes being less than a diameter of each of the through holes in order to obtain desired interference pattern between adjacent light emitting regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 19, the combination has disclosed the VCSEL outlined in the rejection to claim 13 above and further discloses an area of the upper electrode covers a majority of an area of the laser cavity (Fig. 1a of Gauggel) except the area ranges from 65% to 85% of the area of the laser cavity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper electrode of the combination with an area ranging from 65% to 85% of the area of the laser cavity in order to maximize reflection of non-emitting part of the VCSEL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 20, the combination has disclosed the VCSEL outlined in the rejection to claim 13 above except an area of each of the plurality of first holes ranging from 10% to 40% of an area of each of the through holes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of first holes and the through holes of Gauggel with an area of the plurality of first holes ranging from 10% to 40% of the area of the through holes in order to obtain desired interference pattern between adjacent light emitting regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 21, Gauggel discloses each of the through holes has at least one shape among a cross shape, a polygonal shape, a circular shape, and a radial shape (a circular shape, Fig. 1a, [0024]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828